DETAILED ACTION
This office action is in response to the application filed on 8/4/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-21.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/4/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (US 2014/0367645).

    PNG
    media_image1.png
    206
    351
    media_image1.png
    Greyscale
With respect to Claim 1, Seo shows (See Par 51-57) all aspects of the current invention including an organic compound represented by the following Formula 1:

    PNG
    media_image2.png
    131
    149
    media_image2.png
    Greyscale





Present application Formula 1			Application Formula 1-1

wherein: each of X1, X2 and X3 is independently selected from carbon (C) and nitrogen (N), provided that at least one of X1 to X3 is N, and each of Z1, Z2 and Z3 is independently selected from a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C5 to C30 heteroaryl group, a substituted or unsubstituted C1 to C12 alkyl group, a substituted or unsubstituted C1 to C12 alkoxy group, a substituted or unsubstituted C1 to C12 ether group, halogen, cyano (CN) and trimethylsilyl; or each of Z1, Z2 and Z3 is independently represented by one of the following Formula 2, Formula 3 and Formula 4, provided that at least one of Z1to Z3 is represented by one of the following Formulas 2 to 4.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2018/0166647) in view of Seo (US 2014/0367645).
With respect to Claim 6, Shin shows (See Fig 2) most aspects of the current invention including an organic light emitting diode, comprising: 
first (210) and second electrodes (220) facing each other; 
a first emitting material layer (244) between the first and second electrodes; 
a first hole auxiliary layer (242) between the first electrode and the first emitting material layer; 
a first electron auxiliary layer (278) between the first emitting material layer and the second electrode, 
Further, Shin teaches the first hole auxiliary layer comprises a first dopant the first host including an organic compound (par 63). However, Shin does not show wherein the dopant is an organic compound represented by the following Formula 1.

    PNG
    media_image3.png
    285
    486
    media_image3.png
    Greyscale
On the other, Seo shows (See Par 51-57) an organic light emitting diode, comprising an organic compound represented by the following Formula 1:

    PNG
    media_image2.png
    131
    149
    media_image2.png
    Greyscale





Present application Formula 1			Application Formula 1-1

wherein: each of X1, X2 and X3 is independently selected from carbon (C) and nitrogen (N), provided that at least one of X1 to X3 is N, and each of Z1, Z2 and Z3 is independently selected from a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C5 to C30 heteroaryl group, a substituted or unsubstituted C1 to C12 alkyl group, a substituted or unsubstituted C1 to C12 alkoxy group, a substituted or unsubstituted C1 to C12 ether group, halogen, cyano (CN) and trimethylsilyl; or each of Z1, Z2 and Z3 is independently represented by one of the following Formula 2, Formula 3 and Formula 4, provided that at least one of Z1to Z3 is represented by one of the following Formulas 2 to 4.
Seo teaches doing so to provide an organic light emitting diode (OLED) display capable of improving efficiency and life-span characteristics thereof.
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have an organic light emitting diode, comprising an organic compound represented by the following Formula 1 in the device of Shin to provide an organic light emitting diode (OLED) display capable of improving efficiency and life-span characteristics thereof.
With respect to Claim 7, Shin shows (See Fig 2) wherein the first hole auxiliary layer comprises: a hole injection layer (241) between the first electrode and the first emitting material layer; and a first hole transporting layer (242) between the hole injection layer and the first emitting material layer, wherein the hole injection layer includes the first host and the first dopant (par 59), and the first hole transporting layer includes the first host (par 63).
With respect to Claim 8, Shin shows (See Fig 2;) further comprising: 
A second emitting material layer (254) between the first emitting material layer and the first electron auxiliary layer; 
a first charge generation layer (260) between the first emitting material layer and the second emitting material layer and including a first N-type charge generation layer (262) and a first P- type charge generation layer (264); 
a second electron auxiliary layer (246) between the first charge generation layer and the first emitting material layer; 
a second hole auxiliary layer (252) between the first charge generation layer and the second emitting material layer
With respect to Claim 9, Shin shows (See Fig 2) wherein the first P-type charge generation layer includes a second host and a second dopant (par 112).
Shin teaches the second dopant may include F4-TCNQ, iodine (I), iron chloride (FeCl.sub.3),iron fluoride (FeF.sub.3) and antimony chloride (SbCl.sub.5) and the second host including an organic compound represented by a group including NPB, TPD, TNB and HAT-CN (par 112). However, Shin does not show wherein the dopant is the organic compound.

    PNG
    media_image3.png
    285
    486
    media_image3.png
    Greyscale
On the other, Seo shows (See Par 51-57) an organic light emitting diode, comprising an organic compound represented by the following Formula 1:

    PNG
    media_image2.png
    131
    149
    media_image2.png
    Greyscale





Present application Formula 1			Application Formula 1-1

wherein: each of X1, X2 and X3 is independently selected from carbon (C) and nitrogen (N), provided that at least one of X1 to X3 is N, and each of Z1, Z2 and Z3 is independently selected from a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C5 to C30 heteroaryl group, a substituted or unsubstituted C1 to C12 alkyl group, a substituted or unsubstituted C1 to C12 alkoxy group, a substituted or unsubstituted C1 to C12 ether group, halogen, cyano (CN) and trimethylsilyl; or each of Z1, Z2 and Z3 is independently represented by one of the following Formula 2, Formula 3 and Formula 4, provided that at least one of Z1to Z3 is represented by one of the following Formulas 2 to 4.
Seo teaches doing so to provide an organic light emitting diode (OLED) display capable of improving efficiency and life-span characteristics thereof.
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have an organic light emitting diode, comprising an organic compound represented by the following Formula 1 in the device of Shin to provide an organic light emitting diode (OLED) display capable of improving efficiency and life-span characteristics thereof.
With respect to Claim 10, Shin shows (See Fig 2) wherein the second hole auxiliary layer comprises the first host (par 63).
With respect to Claim 11, Shin shows (See Fig 2) further comprising: 
a third emitting material layer (274) between the second emitting material layer and the first electron auxiliary layer; 
a second charge generation layer (280) between the second emitting material layer and the third emitting material layer and including a second N-type charge generation layer (282) and a second P-type charge generation layer (284); 
a third electron auxiliary layer (276) between the second charge generation layer and the second emitting material layer; 
a third hole auxiliary layer (272) between the second charge generation layer and the third emitting material layer
With respect to Claim 12, Shin shows (See Fig 2) wherein the second P-type charge generation layer includes a third host and a third dopant (par 112).
Shin teaches the second dopant may include F4-TCNQ, iodine (I), iron chloride (FeCl.sub.3),iron fluoride (FeF.sub.3) and antimony chloride (SbCl.sub.5) and the second host including an organic compound represented by a group including NPB, TPD, TNB and HAT-CN (par 112). However, Shin does not show wherein the dopant is the organic compound.

    PNG
    media_image3.png
    285
    486
    media_image3.png
    Greyscale
On the other, Seo shows (See Par 51-57) an organic light emitting diode, comprising an organic compound represented by the following Formula 1:

    PNG
    media_image2.png
    131
    149
    media_image2.png
    Greyscale





Present application Formula 1			Application Formula 1-1

wherein: each of X1, X2 and X3 is independently selected from carbon (C) and nitrogen (N), provided that at least one of X1 to X3 is N, and each of Z1, Z2 and Z3 is independently selected from a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C5 to C30 heteroaryl group, a substituted or unsubstituted C1 to C12 alkyl group, a substituted or unsubstituted C1 to C12 alkoxy group, a substituted or unsubstituted C1 to C12 ether group, halogen, cyano (CN) and trimethylsilyl; or each of Z1, Z2 and Z3 is independently represented by one of the following Formula 2, Formula 3 and Formula 4, provided that at least one of Z1to Z3 is represented by one of the following Formulas 2 to 4.
Seo teaches doing so to provide an organic light emitting diode (OLED) display capable of improving efficiency and life-span characteristics thereof.
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have an organic light emitting diode, comprising an organic compound represented by the following Formula 1 in the device of Shin to provide an organic light emitting diode (OLED) display capable of improving efficiency and life-span characteristics thereof.
With respect to Claim 13, Shin shows (See Fig 2) wherein the third hole auxiliary layer comprises the third host (par 63).
With respect to Claim 14, Shin shows (See Fig 2;) most aspects of the current invention including an organic light emitting diode, comprising: 
first (210) and second electrodes (220) facing each other; 
a first charge generation layer (260) between the first and second electrodes and including a first N-type charge generation layer (262) and a first P-type charge generation layer (264)
a first emitting stack (240) including a first emitting material layer (244) between the first electrode (210) and the first N-type charge generation layer (262), a first hole auxiliary layer (241) between the first electrode and the first emitting material layer, and a first electron auxiliary layer (246) between the first emitting material layer and the first N-type charge generation layer
a second emitting stack (250) including a second emitting material layer (254) between the first P-type charge generation layer (264) and the second electrode (220), a second hole auxiliary layer (252) between the first P-type charge generation layer and the second emitting material layer, and a second electron auxiliary layer (256) between the second emitting material layer and the second electrode
wherein the first P-type charge generation layer comprises a first host and a first dopant (par 112)
Shin teaches the first dopant may include F4-TCNQ, iodine (I), iron chloride (FeCl.sub.3),iron fluoride (FeF.sub.3) and antimony chloride (SbCl.sub.5) and the first host including an organic compound represented by a group including NPB, TPD, TNB and HAT-CN (par 112). However, Shin does not show wherein the dopant is an organic compound represented by the following Formula 1.

    PNG
    media_image3.png
    285
    486
    media_image3.png
    Greyscale
On the other, Seo shows (See Par 51-57) an organic light emitting diode, comprising an organic compound represented by the following Formula 1:

    PNG
    media_image2.png
    131
    149
    media_image2.png
    Greyscale





Present application Formula 1			Application Formula 1-1

wherein: each of X1, X2 and X3 is independently selected from carbon (C) and nitrogen (N), provided that at least one of X1 to X3 is N, and each of Z1, Z2 and Z3 is independently selected from a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C5 to C30 heteroaryl group, a substituted or unsubstituted C1 to C12 alkyl group, a substituted or unsubstituted C1 to C12 alkoxy group, a substituted or unsubstituted C1 to C12 ether group, halogen, cyano (CN) and trimethylsilyl; or each of Z1, Z2 and Z3 is independently represented by one of the following Formula 2, Formula 3 and Formula 4, provided that at least one of Z1to Z3 is represented by one of the following Formulas 2 to 4.
Seo teaches doing so to provide an organic light emitting diode (OLED) display capable of improving efficiency and life-span characteristics thereof.
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have an organic light emitting diode, comprising an organic compound represented by the following Formula 1 in the device of Shin to provide an organic light emitting diode (OLED) display capable of improving efficiency and life-span characteristics thereof.
With respect to Claim 15, Shin shows (See Fig 2) wherein the second hole auxiliary layer comprises the first host (par 63).
With respect to Claim 16, Shin shows (See Fig 2;) further comprising: 
a second charge generation layer (280) between the second emitting stack (250) and the second electrode (220) and including a second N-type charge generation layer (282) and a second P-type charge generation layer (284); 
a third emitting stack (270) including a third emitting material layer (274) between the second P-type charge generation layer and the second electrode, a third hole auxiliary layer (272) between the second P-type charge generation layer and the third emitting material layer, and a third electron auxiliary layer (276) between the third emitting material layer and the second electrode, 
wherein the second P-type charge generation layer includes a second host and a second dopant (par 112)
Shin teaches the second dopant may include F4-TCNQ, iodine (I), iron chloride (FeCl.sub.3),iron fluoride (FeF.sub.3) and antimony chloride (SbCl.sub.5) and the second host including an organic compound represented by a group including NPB, TPD, TNB and HAT-CN (par 112). However, Shin does not show wherein the dopant is the organic compound.

    PNG
    media_image3.png
    285
    486
    media_image3.png
    Greyscale
On the other, Seo shows (See Par 51-57) an organic light emitting diode, comprising an organic compound represented by the following Formula 1:

    PNG
    media_image2.png
    131
    149
    media_image2.png
    Greyscale





Present application Formula 1			Application Formula 1-1

wherein: each of X1, X2 and X3 is independently selected from carbon (C) and nitrogen (N), provided that at least one of X1 to X3 is N, and each of Z1, Z2 and Z3 is independently selected from a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C5 to C30 heteroaryl group, a substituted or unsubstituted C1 to C12 alkyl group, a substituted or unsubstituted C1 to C12 alkoxy group, a substituted or unsubstituted C1 to C12 ether group, halogen, cyano (CN) and trimethylsilyl; or each of Z1, Z2 and Z3 is independently represented by one of the following Formula 2, Formula 3 and Formula 4, provided that at least one of Z1to Z3 is represented by one of the following Formulas 2 to 4.
Seo teaches doing so to provide an organic light emitting diode (OLED) display capable of improving efficiency and life-span characteristics thereof.
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have an organic light emitting diode, comprising an organic compound represented by the following Formula 1 in the device of Shin to provide an organic light emitting diode (OLED) display capable of improving efficiency and life-span characteristics thereof.
With respect to Claim 17, Shin shows (See Fig 2) wherein the second hole auxiliary layer comprises the second host (par 162).
With respect to Claim 18, Shin shows (See Fig 3) an organic light emitting display device, comprising: a substrate (301); an organic light emitting diode (400) of claim 6 over the substrate; and a thin film transistor (Td) positioned between the substrate and the organic light emitting diode and connected to the organic light emitting diode.
With respect to Claim 19, Shin shows (See Fig 3) further comprising: red, green and blue color filter patterns (360) respectively corresponding to red, green and blue pixel regions, wherein the organic light emitting diode corresponds to the red, green and blue pixel regions, and wherein the red, green and blue color filter patterns are positioned between the substrate and the organic light emitting diode or over the organic light emitting diode (par 133-134).
With respect to Claim 20, Shin shows (See Fig 3) an organic light emitting display device, comprising: a substrate (301); an organic light emitting diode (400) of claim 14 over the substrate; and a thin film transistor (Td) positioned between the substrate and the organic light emitting diode and connected to the organic light emitting diode.
With respect to Claim 21, Shin shows (See Fig 3) further comprising: red, green and blue color filter patterns (360) respectively corresponding to red, green and blue pixel regions, wherein the organic light emitting diode corresponds to the red, green and blue pixel regions, and wherein the red, green and blue color filter patterns are positioned between the substrate and the organic light emitting diode or over the organic light emitting diode (par 133-134).

Claim Objections
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                                                                                       /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        /Q. B./
Examiner, Art Unit 2814